Citation Nr: 1415510	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 20 percent evaluation effective from January 12, 2004.

The Virtual VA paperless claims processing system includes documents that are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the most recent VA examination in June 2012 was inadequate.  For example, the examiner indicated that the Veteran had intervertebral disc syndrome, but he did not state the total duration of incapacitating episodes.  He also noted that the Veteran unable to perform repetitive-use testing due to tight pain; however, the examiner did not address whether this functional loss more nearly approximated forward flexion to less than 30 degrees or ankylosis.  Therefore, the Board finds that an additional examination is necessary.  

The Board also notes that claims file does not include a VA treatment records dated after April 2009.  Thus, any outstanding medical records should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected spine disability since January 2004.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate any outstanding records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records dated from April 2009 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative joint disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy of the right lower extremity. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  If the Veteran is unable to perform repetitive-use testing, the examiner should indicate whether the disability more nearly approximates a form of ankylosis or forward flexion limited ot less than 30 degrees.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. The case should then be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


